


110 HR 3892 IH: Federal Labor-Management Partnership

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3892
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. Davis of Illinois
			 (for himself, Mr. Cummings,
			 Mr. Wynn, Mr. Kucinich, Mr.
			 Moran of Virginia, Ms.
			 Norton, Mr. Jefferson,
			 Mr. Sarbanes,
			 Mr. Lynch, and
			 Mr. Braley of Iowa) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To establish the Federal Labor-Management Partnership
		  Council.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Labor-Management Partnership
			 Act of 2007.
		2.Federal
			 Labor-Management Partnership Council
			(a)EstablishmentThere
			 is established a council to be known as the Federal Labor-Management
			 Partnership Council (hereinafter in this Act referred to as the
			 Council). The Council shall be composed of—
				(1)the Director of the
			 Office of Personnel Management;
				(2)the Deputy Director for Management of the
			 Office of Management and Budget;
				(3)a deputy secretary
			 (or other officer with agency-wide authority) from each of 2 agencies not
			 otherwise represented on the Council, who shall be appointed by the President;
				(4)the Chairman of the
			 Federal Labor Relations Authority;
				(5)the Director of
			 the Federal Mediation and Conciliation Service;
				(6)2 members who shall be appointed by the
			 President to represent the respective labor organizations representing (as
			 exclusive representatives) the first and second largest numbers of Federal
			 employees subject to chapter 71 of title 5, United States Code, or any other
			 authority permitting such employees to select an exclusive
			 representative;
				(7)4 members who
			 shall be appointed by the President to represent labor organizations
			 representing (as exclusive representatives) substantial numbers of Federal
			 employees subject to chapter 71 of title 5, United States Code, or any other
			 authority permitting such employees to select an exclusive
			 representative—
					(A)each of whom shall
			 be selected giving due consideration to such factors as the relative numbers of
			 Federal employees represented by the various organizations; and
					(B)not more than 2 of
			 whom may, at any time, be representatives of the same labor organization or
			 council, federation, alliance, association, or affiliation of labor
			 organizations;
					(8)1 member who shall
			 be appointed by the President to represent the organization representing the
			 largest number of senior executives; and
				(9)1
			 member who shall be appointed by the President to represent the organization
			 representing the largest number of Federal managers.
				(b)Responsibilities
			 and functionsThe Council shall advise the President on matters
			 involving labor-management relations in the executive branch. Its activities
			 shall include—
				(1)supporting the
			 creation of local labor-management partnership councils that promote
			 partnership efforts in the executive branch;
				(2)collecting and
			 disseminating information about and providing guidance on partnership efforts
			 in the executive branch, including the results of those efforts;
				(3)using the
			 expertise of individuals, both inside and outside the Federal Government, to
			 foster partnership arrangements in the executive branch; and
				(4)proposing statutory
			 changes to improve the civil service to better serve the public and carry out
			 the mission of the various agencies.
				(c)Administration
				(1)ChairpersonThe
			 President shall designate a member of the Council who is a full-time Federal
			 employee to serve as the Chairperson. The Council shall meet at the call of the
			 Chairperson or a majority of its members.
				(2)Outside
			 inputThe Council shall seek
			 input from agencies not represented on the Council, particularly smaller
			 agencies. It may also from time to time, in the discretion of the Council,
			 invite experts from the private and public sectors to submit information. The
			 Council shall also seek input from companies, nonprofit organizations, State
			 and local governments, Federal employees, and customers of Federal services, as
			 needed.
				(3)Assistance of
			 the Office of Personnel ManagementTo the extent permitted by law
			 and subject to the availability of appropriations, the Director of the Office
			 of Personnel Management shall, upon request, provide such staff, facilities,
			 support, and administrative services to the Council as the Director considers
			 appropriate.
				(4)No
			 compensationMembers of the Council shall serve without
			 compensation for their work on the Council.
				(5)Cooperation of
			 other agenciesAll agencies shall, to the extent permitted by
			 law, provide to the Council such assistance, information, and advice as the
			 Council may request.
				(d)General
			 requirements
				(1)Reporting to
			 CongressAny reporting to or appearances before Congress that may
			 be requested or required of the Council shall be made by the Chairperson of the
			 Council.
				(2)Terms of
			 membershipA member under paragraph (3), (6), (7), (8), or (9) of
			 subsection (a) shall be appointed for a term of 3 years, except that any
			 individual chosen to fill a vacancy under any of those paragraphs shall be
			 appointed for the unexpired term of the member replaced and shall be chosen
			 subject to the same conditions as applied with respect to the original
			 appointment.
				(3)Service after
			 expiration of termA member
			 under paragraph (3), (6), (7), (8), or (9) of subsection (a) may serve after
			 the expiration of such member’s term until a successor has taken office, but
			 for not more than 60 days after such term expires.
				(4)Not special
			 Government employeesA member
			 who is not otherwise a Federal employee shall not be considered a special
			 Government employee for any purpose.
				3.Implementation of
			 labor-management partnerships throughout the executive branchThe President shall direct the head of each
			 agency which is subject to chapter 71 of title 5, United States Code, or any
			 other authority permitting employees of such agency to select an exclusive
			 representative to take the following actions:
			(1)Create
			 labor-management partnerships by forming labor-management committees or
			 councils at appropriate levels, or adapting existing committees or councils if
			 such groups exist.
			(2)Involve employees and employee
			 representatives as full partners with management representatives to improve the
			 civil service to better serve the public and carry out the mission of the
			 agency.
			(3)Provide systemic
			 training of appropriate agency employees (including line managers, first-line
			 supervisors, and labor organization representatives) in consensual methods of
			 dispute resolution, such as alternative dispute resolution techniques and
			 interest-based bargaining approaches.
			(4)Negotiate, at the
			 request of the labor organization, on the subjects set forth in section
			 7106(b)(1) of title 5, United States Code, and instruct subordinate officials
			 to do the same.
			(5)Evaluate progress
			 and improvements in organizational performance resulting from such
			 labor-management partnerships.
			4.DefinitionsFor purposes of this Act—
			(1)the terms
			 agency and labor organization have the meanings set
			 forth in section 7103(a) of title 5, United States Code;
			(2)the term
			 Federal employee means an employee, as defined by section
			 7103(a)(2) of title 5, United States Code;
			(3)the term
			 Federal manager means a management official, as defined by section
			 7103(a)(11) of title 5, United States Code; and
			(4)the term
			 senior executive has the meaning given such term by section
			 3132(a)(3) of title 5, United States Code.
			
